Citation Nr: 0802555	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hammertoes.

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1999.

The instant appeal arose from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran has hammertoes of the fifth toes of each foot 
with calluses and complaints of pain.

2.  Audiometric evaluation shows that the veteran has, at 
worst, level II hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hammertoe deformity have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5282 (2007).

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIA, and VII, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The Board has considered the requirements of 
Hart and finds that staged ratings are not appropriate in 
this case as the factual findings do not show distinct time 
periods where the right ear hearing loss or hammertoes 
disabilities exhibited symptoms that would warrant different 
ratings.  

Hammertoes

The veteran asserts that a higher, compensable rating is 
warranted for her service-connected bilateral hammertoes.  
She reports pain at rest and on standing, swelling on walking 
and standing, and redness and lack of endurance.  

The hammertoes of the veteran's left and right feet are 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5282.  In order to be 
entitled to a compensable evaluation of 10 percent, the 
veteran generally must demonstrate that all toes are 
hammertoes (without clawfoot).  The evidence of record does 
not reflect that this is the situation.  The May 2002 and 
June 2007 VA examination reports noted hammertoes on the 5th 
toes only.  

Both examination reports noted that the 5th toes were painful 
to touch.  The examination reports noted that the 5th toes 
had calluses or hyperkeratosis.  The 2002 examination report 
noted that the veteran did not require any device and that 
there was otherwise no evidence of painful motion, edema, 
instability, weakness or tenderness.  The 2002 examination 
report also noted that she did not require shoe inserts, 
corrective shoes, or arch support.  At that time, her posture 
and gait were normal, and she had no limited function of 
standing and walking.  The examiner did note that the veteran 
would have difficulty standing and walking for extended 
periods of time.

The 2007 examination report noted no pain in the other joints 
of the foot.  X-rays of the feet were negative.  The examiner 
also noted that the veteran was unemployed and had been a 
student for the last five years.  She reported that she had 
not lost any time from school as the result of her service-
connected hammertoes.  The diagnosis was moderately painful 
curly (hammertoe) and callous deformity, fifth toe bilateral.  

The veteran testified in 2006 that she was never told by a 
physician that all her toes were hammertoes.  VA treatment 
records also show complaints of bilateral heel pain, assessed 
as plantar fasciitis, which is not service-connected.  See 
August 2004 VA outpatient treatment record.  X-rays also show 
mild hallux valgus of the right foot which is not service-
connected.  See May 2002 X-ray reports.  As noted above, a 
compensable evaluation of 10 percent required a showing that 
all toes are hammertoes (without clawfoot); this has not been 
demonstrated by the evidence.  

Accordingly, the Board finds that the service-connected 
hammertoe disability of the veteran's feet does not meet the 
criteria for a compensable rating under the schedular 
criteria for hammertoes.  In reaching its decision, the Board 
has considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§  4.1, 4.2, 4.41 (2007).  
Significantly, an August 2004 VA outpatient treatment record 
noted that the veteran worked in mail room and that she spent 
most of her time sitting.  As her job at that time did not 
require standing and walking for extended periods, her 
hammertoe disability had minimal impact on her occupation.  
More recently, as noted above, her hammertoe disability has 
not impacted her work as a student.

Right ear hearing loss

The veteran asserts that a higher, compensable rating is 
warranted for her service-connected right ear hearing loss.  
She testified during her 2006 hearing before the undersigned 
Veterans Law Judge that her hearing was getting worse and she 
was being fitted for a hearing aid.  

A VA report of audiological examination in August 2000 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
15
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Pure tone averages were 20 
decibels in the right ear.

A VA report of audiological examination in January 2001 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
20
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Pure tone averages were 31 
decibels in the right ear.



A VA report of audiological examination in June 2002 revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
20
10

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Pure tone averages were 25 
decibels in the right ear.

A report of audiological examination in May 2007 revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
25
5

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  Pure tone averages were 31 
decibels in the right ear.

Under the applicable regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.



The Board notes that an assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for right 
ear hearing loss is not appropriate.  The most severe 
findings, noted in the 2002 examination report, include 
speech discrimination of 88 percent and a pure tone threshold 
average of 25 decibels in the right ear.

The only possible interpretation of these findings under the 
regulations is that the veteran's hearing loss is at no more 
than level II in the right ear; therefore, a compensable 
rating is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.85(g) (pertaining to situations where the veteran is 
deaf) and § 4.86, but the results of the audiometric 
examinations of record clearly show that these provisions are 
not applicable in this case.  It is also noted that there is 
no other pertinent medical evidence of record that would 
entitle the veteran to a compensable rating for right ear 
hearing loss.
 
In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of her hearing 
loss.  While the Board finds the evidence and her statements 
to this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for her service-
connected right ear hearing loss because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Tables VI-VII.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the appellant was not specifically 
asked to submit evidence and/or information in her possession 
to the AOJ, that criteria is also satisfied as a reasonable 
person could be expected to understand from the notice what 
was needed.  The May 2002 letter indicated that the veteran 
could send the AOJ the necessary evidence as soon as possible 
and that it was her responsibility to support her claim with 
appropriate evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

An April 2007 letter provided the notice in accordance with 
Dingess.  The Dingess notice was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  
However, this error was cured by the issuance of the August 
2007 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in 2002 and again in 2007.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An increased (compensable) rating for bilateral hammertoes is 
not warranted.

An increased (compensable) rating for right ear hearing loss 
is not warranted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


